Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 11/10/2021. Claims 1-6 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see page 5, filed 11/10/2021, with respect to the rejection of claim 6 under 35 U.S.C. §112(b) have been fully considered and are persuasive. The amendments to claim 6 have overcome the rejection. The rejection of claim 6 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant's arguments, see pages 5-9, filed 11/10/2021, with respect to the rejection of claims 1-6 under 35 U.S.C. §103 have been fully considered but they are not persuasive. Applicant argues on page 6 that the amendments to claim 1 would overcome the rejection of the previous office action. Applicant argues that Matsumoto does not teach that an amount of bending due to creep deformation is stored, or that said bending due to creep deformation is stored in the storage in advance. As explained below, Matsumoto stores creep deformation information in advance. Applicant also argues on pages 6-7 that the “amount of bending” is not estimated but obtained by means of tests performed in advance, which applicant does not claim but refers to this in paragraph 23 of the specification. In Claim 2 of Matsumoto, the joint torque is expressly measured in advance, with no specific details as to how it is measured, meaning that the prior art reads on any form of storing creep deformation in advance. Applicant argues on page 7 that Matsumoto does not teach that “a mastering data storage that stores mastering data of the robot, the mastering data being a value of an encoder of each axis of the robot when the robot is disposed at an origin position.” As explained below, Matsumoto teaches this new element in paragraph 26, wherein each motor includes an encoder, which serves as a rotational angle detection means for detecting a rotational angle of each drive motor [paragraph 26]. Applicant’s arguments regarding correction based on bending stored in the creep-information storage on page 7 rely on Matsumoto not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 20150258685 A1 in view of Harada et al. US 20160039092 A1 (“Harada”).
	Regarding Claim 1. Matsumoto teaches a robot control device comprising: 
	a creep-information storage that stores, in advance, an amount of bending in correspondence with a cumulative time, the bending occurring in a robot due to creep deformation (Matsumoto teaches a robot apparatus and control method, wherein the robot experiences torques from external forces including gravitational torque, centrifugal force torque, Coriolis force torque, and frictional torques, all of which are estimated by a joint torque estimation unit [paragraph 11]. There is also a compliance model arithmetic operation unit which calculates a correction value for a target position and posture based on an estimated external force calculated by an external force arithmetic operation unit shown at numeral 54 of FIG. 3 [paragraph 35], which means that the control apparatus calculates how far the robot has bent away from the target position. The joint torque estimation unit estimates the joint torque acting upon each of the joints at numerals 20-25 shown in FIG. 1 [paragraph 33]. The frictional torque coefficient is determined by driving each of the joints 20-25 in advance [paragraph 64]. Parameters including arm mass, link offset amount, a gravity center offset, and an inertial moment around the gravity center are also determined in advance [paragraph 90], along with information relating to the formula of the Coulomb frictional force torque, the viscous frictional force torque, the frictional force torque, and other formula coefficients, meaning that an amount of bending torque and factors for calculating said torque effects as a function of time are stored in advance. In Claim 2, the joint torque is expressly measured in advance, with no specific details as to how it is measured); 
	a mastering-data storage that stores mastering data of the robot (Matsumoto teaches a robot apparatus and control method in which a control apparatus shown at numeral 3 of FIG. 1 reads in parameters of a formula of the estimated joint torque T([Symbol font/0x51]), which is based on a dynamics model stored in the memory thereof [paragraph 90]. Additionally, the control apparatus reads in a target position and posture of the main body to be reached, which is also stored in the memory thereof [paragraph 91]), the mastering data being a value of an encoder of each axis of the robot when the robot is disposed at an origin position (Matsumoto teaches that each motor includes an encoder, which serves as a rotational angle detection means for detecting a rotational angle of each drive motor [paragraph 26]. The joint angle of each drive motor relates to the posture of the robot arm, as shown in FIG. 1. FIG. 3 shows a position instruction unit issues an instruction relating to a target position and posture in a predetermined control cycle based on a detection value from the encoder provided for the drive motor of each of the joints 20-25 of the robot main body [paragraph 30]); and
	a processor comprising hardware, the processor being configured to correct the mastering data stored in the mastering-data storage based on the amount of bending stored in the creep-information storage (Matsumoto teaches that at step 112 of FIG. 6, the control apparatus arithmetically operates, by the compliance model arithmetic operation unit (correction unit), correction values for the target positions and postures based on the estimated external force [paragraph 98], which means that the correction unit corrects the target position and posture (mechanical parameter) stored in the memory described in paragraph 91, wherein the correction is based on the amount of bending stored in the creep-information storage unit).
	Matsumoto does not teach:
	a creep-information storage that stores information in correspondence with a cumulative time; 
	a timer that measures the cumulative time, the timer being activated when the robot is installed, the cumulative time being an elapsed time from the installation; and 
	the processor corrects the mechanical data based on the creep-information storage in correspondence with the cumulative time measured by the timer.
	However, Harada teaches:
	a creep-information storage that stores information in correspondence with a cumulative time; 
	a timer that measures the cumulative time (Harada a robot control device for controlling a robot that performs work by pressing a tool attached to a tip of the robot against a workpiece, the robot control device comprising: a correction amount calculation unit that calculates a correction amount for correcting a deviation of a tip position of the tool due to an external force applied to the tool; and a correction profile generation unit that generates a correction profile indicating a relationship between the correction amount calculated by the correction amount calculation unit and time [Claim 1]. As the tool starts to be pressed against the workpiece and the external force applied to the tool increases, the correction profile generation unit generates the correction profile so as to increase the correction amount [Claim 2], and decreases the correction amount when the tool starts to be separated from the workpiece and the external force applied to the tool decreases [Claim 3]. The robot control device also includes a time-series storage unit that stores the current value of the motor in time series from starting to press the tool against the workpiece to completely separating the tool from the workpiece, and an external force calculation unit calculates the external force on the basis of the relationship stored in the storage unit and the current value of the motor stored in the time-series storage unit [Claim 6], which acts as both a timer and an information storage unit that stores information in correspondence with a cumulative time. In FIG. 8, a relationship between current value stored and time is shown and a relationship between correction amount and time [paragraph 65]. Harada teaches in FIG. 3 that a first time range T1 is measured as the time the robot control device drives the robot to move the tool to a desired processing position on the workpiece [paragraph 38]. The beginning of the graph where T1 starts can be interpreted as the time when the robot is installed, turned on, or otherwise positioned so that gravity begins to affect the robot and cause deformation); and
	the processor corrects the mechanical data based on the creep-information storage in correspondence with the cumulative time measured by the timer (Harada teaches a time-series storage unit that stores the current value of the motor in time series from starting to press the tool against the workpiece to completely separating the tool from the workpiece, and an external force calculation unit calculates the external force on the basis of the relationship stored in the storage unit and the current value of the motor stored in the time-series storage unit [Claim 6], which acts as both a timer and an information storage unit that stores information in correspondence with a cumulative time. In FIG. 8, a relationship between current value stored and time is shown and a relationship between correction amount and time [paragraph 65]. The robot control device includes correction amount calculation unit (correction unit) calculates a correction amount for correcting a deviation of the tip position of the tool T due to an external force applied to the tool T, and a correction profile generation unit that generates a correction profile indicating a relationship between the correction amount calculated by the correction amount calculation unit and time [paragraph 34], which means that the correction unit corrects the mastering data based on the deformation of the robot arm in correspondence with the cumulative time measured by the timer).
	Harada does not expressly teach the timer being activated when the robot is installed, the cumulative time being an elapsed time from the installation, however, Harada does teach in FIG. 3 that a first time range T1 is measured as the time the robot control device drives the robot to move the tool to a desired processing position on the workpiece [paragraph 38]. The beginning of the graph where T1 starts can be interpreted as the time when the robot is installed, turned on, or otherwise positioned so that gravity begins to affect the robot and cause deformation. This could represent the time when the robot is installed, and this would make the time measurement the elapsed time from the installation.
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Matsumoto with a creep-information storage that stores information in correspondence with a cumulative time; a timer that measures the cumulative time, the timer being activated when the robot is installed, the cumulative time being an elapsed time from the installation; and the processor corrects the mechanical data based on the creep-information storage in correspondence with the cumulative time measured by the timer as taught by Harada so that the robot system can store information regarding deformation over time, and base the position correction according to the deformation over said time.
	Regarding Claim 2. Matsumoto teaches a robot control device comprising:
	a creep-information storage that stores, in advance, an amount of bending in correspondence with a cumulative time, the bending occurring in a robot due to creep deformation (Matsumoto teaches a robot apparatus and control method, wherein the robot experiences torques from external forces including gravitational torque, centrifugal force torque, Coriolis force torque, and frictional torques, all of which are estimated by a joint torque estimation unit [paragraph 11]. There is also a compliance model arithmetic operation unit which calculates a correction value for a target position and posture based on an estimated external force calculated by an external force arithmetic operation unit shown at numeral 54 of FIG. 3 [paragraph 35], which means that the control apparatus calculates how far the robot has bent away from the target position. The joint torque estimation unit estimates the joint torque acting upon each of the joints at numerals 20-25 shown in FIG. 1 [paragraph 33]. The frictional torque coefficient is determined by driving each of the joints 20-25 in advance [paragraph 64]. Parameters including arm mass, link offset amount, a gravity center offset, and an inertial moment around the gravity center are also determined in advance [paragraph 90], along with information relating to the formula of the Coulomb frictional force torque, the viscous frictional force torque, the frictional force torque, and other formula coefficients, meaning that an amount of bending torque and factors for calculating said torque effects as a function of time are stored in advance. In Claim 2, the joint torque is expressly measured in advance, with no specific details as to how it is measured); 
	a parameter storage that stores a mechanical parameter of the robot (Matsumoto teaches that each motor includes an encoder, which serves as a rotational angle detection means for detecting a rotational angle of each drive motor [paragraph 26]. The joint angle of each drive motor relates to the posture of the robot arm, as shown in FIG. 1. The control apparatus comprises a position instruction unit issues an instruction relating to a target position and posture in a predetermined control cycle based on a detection value from the encoder provided for the drive motor for each of the joints 20-25 of the robot body [paragraph 30]. Then the control target unit at numeral 56 of FIG. 3 receives the instruction which causes each of the drive motors to drive each of the joints at 20-25. This means that a mechanical parameter of the robot (posture) is stored within the control target unit); and
	a processor comprising hardware, the processor being configured to correct the mechanical parameter stored in the parameter storage based on the amount of bending stored in the creep-information storage (Matsumoto teaches that at step 112 of FIG. 6, the control apparatus arithmetically operates, by the compliance model arithmetic operation unit (processor configured to correct mechanical parameters), correction values for the target positions and postures based on the estimated external force [paragraph 98], which means that the correction unit corrects the target position and posture (mechanical parameter) stored in the memory described in paragraph 91, wherein the correction is based on the amount of bending stored in the creep-information storage)
	Matsumoto does not teach:
	a creep-information storage that stores information in correspondence with a cumulative time; 
	a timer that measures the cumulative time, the timer being activated when the robot is installed, the cumulative time being an elapsed time from the installation; and
	the processor corrects the mechanical data based on the creep-information storage in correspondence with the cumulative time measured by the timer.
	However, Harada teaches:
	a creep-information storage that stores information in correspondence with a cumulative time; 
	a timer that measures the cumulative time (Harada a robot control device for controlling a robot that performs work by pressing a tool attached to a tip of the robot against a workpiece, the robot control device comprising: a correction amount calculation unit that calculates a correction amount for correcting a deviation of a tip position of the tool due to an external force applied to the tool; and a correction profile generation unit that generates a correction profile indicating a relationship between the correction amount calculated by the correction amount calculation unit and time [Claim 1]. As the tool starts to be pressed against the workpiece and the external force applied to the tool increases, the correction profile generation unit generates the correction profile so as to increase the correction amount [Claim 2], and decreases the correction amount when the tool starts to be separated from the workpiece and the external force applied to the tool decreases [Claim 3]. The robot control device also includes a time-series storage unit that stores the current value of the motor in time series from starting to press the tool against the workpiece to completely separating the tool from the workpiece, and an external force calculation unit calculates the external force on the basis of the relationship stored in the storage unit and the current value of the motor stored in the time-series storage unit [Claim 6], which acts as both a timer and an information storage unit that stores information in correspondence with a cumulative time. In FIG. 8, a relationship between current value stored and time is shown and a relationship between correction amount and time [paragraph 65]. Harada teaches in FIG. 3 that a first time range T1 is measured as the time the robot control device drives the robot to move the tool to a desired processing position on the workpiece [paragraph 38]. The beginning of the graph where T1 starts can be interpreted as the time when the robot is installed, turned on, or otherwise positioned so that gravity begins to affect the robot and cause deformation); and
	the processor corrects the mechanical data based on the creep-information storage in correspondence with the cumulative time measured by the timer (Harada teaches a time-series storage unit that stores the current value of the motor in time series from starting to press the tool against the workpiece to completely separating the tool from the workpiece, and an external force calculation unit calculates the external force on the basis of the relationship stored in the storage unit and the current value of the motor stored in the time-series storage unit [Claim 6], which acts as both a timer and an information storage unit that stores information in correspondence with a cumulative time. In FIG. 8, a relationship between current value stored and time is shown and a relationship between correction amount and time [paragraph 65]. The robot control device includes correction amount calculation unit (correction unit) calculates a correction amount for correcting a deviation of the tip position of the tool T due to an external force applied to the tool T, and a correction profile generation unit that generates a correction profile indicating a relationship between the correction amount calculated by the correction amount calculation unit and time [paragraph 34], which means that the correction unit corrects the mastering data based on the deformation of the robot arm in correspondence with the cumulative time measured by the timer).
	Harada does not expressly teach the timer being activated when the robot is installed, the cumulative time being an elapsed time from the installation, however, Harada does teach in FIG. 3 that a first time range T1 is measured as the time the robot control device drives the robot to move the tool to a desired processing position on the workpiece [paragraph 38]. The beginning of the graph where T1 starts can be interpreted as the time when the robot is installed, turned on, or otherwise positioned so that gravity begins to affect the robot and cause deformation. This could represent the time when the robot is installed, and this would make the time measurement the elapsed time from the installation.
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Matsumoto with a creep-information storage that stores information in correspondence with a cumulative time; a timer that measures the cumulative time, the timer being activated when the robot is installed, the cumulative time being an elapsed time from the installation; and the processor corrects the mechanical data based on the creep-information storage in correspondence with the cumulative time measured by the timer as taught by Harada so that the robot system can store information regarding deformation over time, and base the position correction according to the deformation over said time.
	Regarding Claim 3. Matsumoto in combination with Harada teaches the robot control device according to Claim 1.
	Matsumoto also teaches:
	Further comprising:
	a parameter storage that stores a mechanical parameter of the robot (Matsumoto teaches that each motor includes an encoder, which serves as a rotational angle detection means for detecting a rotational angle of each drive motor [paragraph 26]. The joint angle of each drive motor relates to the posture of the robot arm, as shown in FIG. 1. The control apparatus comprises a position instruction unit issues an instruction relating to a target position and posture in a predetermined control cycle based on a detection value from the encoder provided for the drive motor for each of the joints 20-25 of the robot body [paragraph 30]. Then the control target unit at numeral 56 of FIG. 3 receives the instruction which causes each of the drive motors to drive each of the joints at 20-25. This means that a mechanical parameter of the robot (posture) is stored within the control target unit),
	wherein the processor is further configured to correct at least one of the mastering data stored in the mastering-data storage and the mechanical parameter stored in the parameter storage based on the amount of bending stored in the creep-information storage (Matsumoto teaches that at step 112 of FIG. 6, the control apparatus arithmetically operates, by the compliance model arithmetic operation unit (correction unit), correction values for the target positions and postures based on the estimated external force [paragraph 98], which means that the correction unit corrects the target position and posture (mechanical parameter) stored in the memory described in paragraph 91, wherein the correction is based on the amount of bending stored in the creep-information storage unit).
	Matsumoto does not teach:
	wherein the amount of bending stored in the creep-information storage is in correspondence with the cumulative time measured by a timer.
	However, Harada teaches:
	wherein the amount of bending stored in the creep-information storage is in correspondence with the cumulative time measured by a timer (Harada teaches a time-series storage unit that stores the current value of the motor in time series from starting to press the tool against the workpiece to completely separating the tool from the workpiece, and an external force calculation unit calculates the external force on the basis of the relationship stored in the storage unit and the current value of the motor stored in the time-series storage unit [Claim 6], which acts as both a timer and an information storage unit that stores information in correspondence with a cumulative time. In FIG. 8, a relationship between current value stored and time is shown and a relationship between correction amount and time [paragraph 65]).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Matsumoto with wherein the amount of bending stored in the creep-information storage is in correspondence with the cumulative time measured by a timer as taught by Harada so that the robot system can store information regarding deformation over time, and base the position correction according to the deformation over said time. 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 20150258685 A1 and Harada et al. US 20160039092 A1 (“Harada”) as applied to claims 1 and 3 above, and further in view of Gomi et al. US 20170028554 A1 (“Gomi”).
	Regarding Claim 4. Matsumoto in combination with Harada teaches the robot control device according to Claim 3.	
	Matsumoto also teaches:
	wherein the processor is configured to correct at least one of the mastering data and the mechanical parameter based on the amount of bending stored in the creep-information storage (Matsumoto teaches that at step 112 of FIG. 6, the control apparatus arithmetically operates, by the compliance model arithmetic operation unit (correction unit), correction values for the target positions and postures based on the estimated external force [paragraph 98], which means that the correction unit corrects the target position and posture (mechanical parameter) stored in the memory described in paragraph 91, wherein the correction is based on the amount of bending stored in the creep-information storage unit).
	Matsumoto does not teach:
	wherein the amount of bending stored in the creep-information storage is in correspondence with the cumulative time.
	However, Harada teaches:
	wherein the amount of bending stored in the creep-information storage is in correspondence with the cumulative time (Harada teaches a time-series storage unit that stores the current value of the motor in time series from starting to press the tool against the workpiece to completely separating the tool from the workpiece, and an external force calculation unit calculates the external force on the basis of the relationship stored in the storage unit and the current value of the motor stored in the time-series storage unit [Claim 6], which acts as both a timer and an information storage unit that stores information in correspondence with a cumulative time. In FIG. 8, a relationship between current value stored and time is shown and a relationship between correction amount and time [paragraph 65]).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Matsumoto with wherein the amount of bending stored in the creep-information storage is in correspondence with the cumulative time as taught by Harada so that the robot system can store information regarding deformation over time, and base the position correction according to the deformation over said time. 
	Matsumoto also does not teach:
	wherein the creep-information storage stores the amount of bending in correspondence with an operating environment condition of the robot, and
	wherein the processor is configured to correct at least one of the mastering data and the mechanical parameter based on the amount of bending stored in the creep information storage in correspondence with the operating environment condition.
	However, Gomi teaches:
	wherein the creep-information storage stores the amount of bending in correspondence with an operating environment condition of the robot (Gomi teaches a robot control system featuring a robotic arm where a load applied to the distal end part of the wrist of the robot is may exceed a predetermined threshold value, calibration curves used when the feedback gain is set are separately set for the vases where the load is greater than or equal to the threshold value and the load is less than the threshold value [paragraph 159]. When the load is larger, the vibration is generated due to bending of the arm which would be greater than the bending of an arm in cases where the load is smaller [paragraph 160]. A conversion part at numeral 582 of FIG. 8 converts the vibration angular velocity into the angular velocity in the second drive source and outputs the angular velocity to the correction value calculation part at numeral 592 [paragraph 134]. FIG. 13 shows how, when the load provided in the robot arm is less than a threshold value, in at least a part of the range in which the robot arm is movable, the feedback gain takes a first value when the angular acceleration of the first arm is first angular acceleration (first acceleration), and, if the angular acceleration of the first arm changes from the first angular acceleration to second angular acceleration (second acceleration) lower than the first angular acceleration, changes from the first value to a second value higher than the first value [paragraph 176]. FIG. 14, on the other hand, shows how the feedback is different when the load is greater than or equal to a threshold value, where the angular acceleration of the first arm is lower than the angular acceleration of the first arm when the load is less than the threshold value. Thereby, curving of the robot arm in the root may be suppressed and the vibration of the robot may also be suppressed [paragraph 178]), and
	wherein the processor is configured to correct at least one of the mastering data and the mechanical parameter based on the amount of bending stored in the creep information storage in correspondence with the operating environment condition (Gomi teaches that the correction value calculation part multiplies the angular velocity by feedback gain as a predetermined coefficient to obtain a correction value, and outputs the correction value to the adder at numeral 602 of FIG. 9 [paragraph 135]. The adder then outputs a correction value to the subtractor at numeral 532, [paragraph 136]. The subtractor outputs a deviation of the angular velocity feedback from the angular velocity command [Symbol font/0x77]c (a value obtained by subtraction of the angular velocity feedback value [Symbol font/0x77]fb from the target value of the angular velocity of the second drive source at numeral 402) to the angular velocity control part at 542 [paragraph 125]. Then the angular velocity control part performs predetermined calculation processing including integration using the deviation input from the subtractor and proportional gain, integration gain, or the like as a predetermined coefficient, and thereby generates a drive signal according to the deviation and supplies this signal to the motor via the motor driver [paragraph 126]. The control apparatus of the robot calculates a target position of the wrist of the robot, and the position control part calculates a target value of the angular velocity of the second drive source according to the deviation [paragraph 124]. This means that when the subtractor adjusts the angular velocity command which is the result of subtracting the angular velocity feedback from the target angular velocity provided by the position control part, the subtractor is acting as a correction unit that corrects the mastering data (position data) based on the amount of bending stored in the correction value calculation part (creep-information storage unit) in correspondence with the operating environment condition, wherein the environment condition is the weight applied on the tool by the payload).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Matsumoto with wherein the creep-information storage stores the amount of bending in correspondence with an operating environment condition of the robot, and wherein the processor is configured to correct at least one of the mastering data and the mechanical parameter based on the amount of bending stored in the creep information storage in correspondence with the operating environment condition as taught by Gomi so that the robotic system can incorporate the load of an object held by a robot tool in correcting for bending in the arm. 
	Regarding Claim 6. Matsumoto in combination with Harada teaches the robot control device according to Claim 4.
	Matsumoto does not teach:
	wherein the timer measures a duration time of operation for each operating environment condition.
	However, Gomi teaches:
	wherein the timer measures a duration time of operation for each operating environment condition (Gomi teaches that a cycle time is measured when the load on the distal end part of the wrist of the robot arm, which means that a timer measures a duration time of operation for the operating environment condition).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Matsumoto with wherein the timer measures a duration time of operation for each operating environment condition as taught by Gomi so that the robotic system can measure deformation as a function of time for each operation.
	Matsumoto also does not teach:
	wherein the timer measures a duration time and the cumulative time of operation, and
	wherein the processor is configured to calculate a cumulative amount of bending by integrating the amount of bending calculated based on a temporal change in the amount of bending in the cumulative time measured by the timer and the duration time measured by the timer, and correct at least one of the mastering data and the mechanical parameter based on the calculated cumulative amount of bending.
	However, Harada teaches:
	wherein the timer measures a duration time and the cumulative time of operation, and
	wherein the processor is configured to calculate a cumulative amount of bending by integrating the amount of bending calculated based on a temporal change in the amount of bending in the cumulative time measured by the timer and the duration time measured by the timer, and correct at least one of the mastering data and the mechanical parameter based on the calculated cumulative amount of bending (Harada a robot control device for controlling a robot that performs work by pressing a tool attached to a tip of the robot against a workpiece, the robot control device comprising: a correction amount calculation unit that calculates a correction amount for correcting a deviation of a tip position of the tool due to an external force applied to the tool; and a correction profile generation unit that generates a correction profile indicating a relationship between the correction amount calculated by the correction amount calculation unit and time [Claim 1]. As the tool starts to be pressed against the workpiece and the external force applied to the tool increases, the correction profile generation unit generates the correction profile so as to increase the correction amount [Claim 2], and decreases the correction amount when the tool starts to be separated from the workpiece and the external force applied to the tool decreases [Claim 3]. The robot control device also includes a time-series storage unit that stores the current value of the motor in time series from starting to press the tool against the workpiece to completely separating the tool from the workpiece, and an external force calculation unit calculates the external force on the basis of the relationship stored in the storage unit and the current value of the motor stored in the time-series storage unit [Claim 6], which acts as both a timer and an information storage unit that stores information in correspondence with a cumulative time. In FIG. 8, a relationship between current value stored and time is shown and a relationship between correction amount and time [paragraph 65]. Harada also teaches that the robot correction profile generation unit generates a new correction profile when the tool starts to be pressed against the workpiece [Claim 2], and then generates a correction profile when the external force applied to the tool decreases as the tool is separated from the workpiece [Claim 3], and then, on the basis of correction amount of the correction profile, the robot control device adds a correction amount to an operation command per predetermined control cycle of the robot [paragraph 42]. The correction amount is assumed to be calculated per predetermined control cycle [paragraph 44], so the timer of Harada can measure the duration time of each operation. Harada also teaches a time-series storage unit that stores the current value of the motor in time series from starting to press the tool against the workpiece to completely separating the tool from the workpiece, and an external force calculation unit calculates the external force on the basis of the relationship stored in the storage unit and the current value of the motor stored in the time-series storage unit [Claim 6], which acts as both a timer and an information storage unit that stores information in correspondence with a cumulative time. In FIG. 8, a relationship between current value stored and time is graphed along with a relationship between correction amount and time [paragraph 65], wherein the robot is adjusting for when pressure is applied and when it is released, such as when the tool is removed from the workpiece. The robot control device includes correction amount calculation unit (correction unit) calculates a correction amount for correcting a deviation of the tip position of the tool T due to an external force applied to the tool T, and a correction profile generation unit that generates a correction profile indicating a relationship between the correction amount calculated by the correction amount calculation unit and time [paragraph 34]. The correction amount is input to the operation command of the robot on the basis of the generated correction profile, and so the positional deviation of the tool tip can be correct [paragraph 55], which means that the total correction amount shown in FIG. 8 is also showing the total position deviation/deformation of the robot position data, and the correction unit of Harada calculates a cumulative amount of deformation by integrating the amount of bending based on a temporal change in the amount of bending in the cumulative time measured by the timer, and corrects the position data based on the calculated cumulative amount of bending).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Matsumoto with wherein the timer measures a duration time and the cumulative time of operation, and wherein the processor is configured to calculate a cumulative amount of bending by integrating the amount of bending calculated based on a temporal change in the amount of bending in the cumulative time measured by the timer and the duration time measured by the timer, and correct at least one of the mastering data and the mechanical parameter based on the calculated cumulative amount of bending as taught by Harada so that the robot system can adjust for changes in external forces applied over time, such as when the tool of a robot is applied to a workpiece and later removed. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 20150258685 A1, Harada et al. US 20160039092 A1 (“Harada”) and Gomi et al. US 20170028554 A1 (“Gomi”) as applied to claim 4 above, and further in view of Hashimoto et al. US 20180243916 A1 (“Hashimoto”).
	Regarding Claim 5. Matsumoto in combination with Harada and Gomi teaches the robot control device according to Claim 4.
	Matsumoto does not teach:
	wherein the operating environment condition comprises at least one of a temperature in an operating environment of the robot, humidity in the operating environment, and information about a load acting on the robot.
	However, Gomi teaches:
	wherein the operating environment condition comprises at least one of a temperature in an operating environment of the robot, humidity in the operating environment, and information about a load acting on the robot (Gomi teaches a robot control system featuring a robotic arm where a load applied to the distal end part of the wrist of the robot is may exceed a predetermined threshold value, calibration curves used when the feedback gain is set are separately set for the vases where the load is greater than or equal to the threshold value and the load is less than the threshold value [paragraph 159]. When the load is larger, the vibration is generated due to bending of the arm which would be greater than the bending of an arm in cases where the load is smaller [paragraph 160]. A conversion part at numeral 582 of FIG. 8 converts the vibration angular velocity into the angular velocity in the second drive source and outputs the angular velocity to the correction value calculation part at numeral 592 [paragraph 134]. FIG. 13 shows how, when the load provided in the robot arm is less than a threshold value, in at least a part of the range in which the robot arm is movable, the feedback gain takes a first value when the angular acceleration of the first arm is first angular acceleration (first acceleration), and, if the angular acceleration of the first arm changes from the first angular acceleration to second angular acceleration (second acceleration) lower than the first angular acceleration, changes from the first value to a second value higher than the first value [paragraph 176]. FIG. 14, on the other hand, shows how the feedback is different when the load is greater than or equal to a threshold value, where the angular acceleration of the first arm is lower than the angular acceleration of the first arm when the load is less than the threshold value. Thereby, curving of the robot arm in the root may be suppressed and the vibration of the robot may also be suppressed [paragraph 178], which means the load acting on the robot and information regarding that load are included in the correction of the mastering data as a result of the robot bending).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Matsumoto with wherein the operating environment condition comprises at least one of a temperature in an operating environment of the robot, humidity in the operating environment, and information about a load acting on the robot as taught by Gomi so that the robotic system can incorporate the load of an object held by a robot tool in correcting for bending in the arm. 
	In addition and in the alternative, Hashimoto teaches:
	wherein the operating environment condition comprises at least one of a temperature in an operating environment of the robot, humidity in the operating environment, and information about a load acting on the robot (Hashimoto teaches an information sharing system and method of sharing information between a plurality of robot systems, including a network configured to preset a given operation of a robot and repeating a correction of the operation; and a storage device, connected with the network and configured to store corrected information containing corrected operation information that is operating information for causing the robot to execute a given operation corrected in at least one of the robot systems, wherein each of the plurality of robot systems shares the corrected information stored in the storage device and operates the robot based on the sharing corrected information [Claim 1]. The situation information may include the temperature of the work area, with a temperature sensor installed in the work area of each factory [paragraph 95], and the server incorporates the temperature information in the work area and difference of temperature between two work areas and calculates the weighting values so as to account for the difference in temperature [paragraph 91, FIG. 11]. Additionally, this system can be applied to the humidity of the work area as well [paragraph 99]).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Matsumoto with wherein the operating environment condition comprises at least one of a temperature in an operating environment of the robot, humidity in the operating environment, and information about a load acting on the robot as taught by Hashimoto so that the robotic system can incorporate information regarding the temperature and humidity of the environment in correcting the movement of the robotic arm.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664